Citation Nr: 0122709	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  98-07 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastroenteritis.

2.  Entitlement to a 10 percent evaluation based on multiple, 
non-compensable, service-connected disabilities pursuant to 
38 C.F.R. § 3.324 (2000).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.

Although the veteran filed a VA Form 9, Appeal to the Board, 
in May 1998 which indicated that the only issue on appeal was 
a claim of entitlement to service connection for a condition 
manifested by recurrent diarrhea, he also attached a written 
statement dated April 1998 which explicitly stated that a 10 
percent disability rating was warranted for his three non-
compensable service-connected disabilities.  Specifically, 
the veteran stated that "...due to the amount of suffering I 
have to live with I feel that the three service connected 
disabilities do hinder my job performance to a small 
degree."  The veteran's representative also noted the issue 
on VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in July 2001. The veteran properly filed 
his substantive appeal within the time allotted pursuant to 
38 C.F.R. § 20.302 (2000) and as such, the issue will be 
addressed in the proceeding decision.

The issue of entitlement to service connection for 
gastroenteritis will be addressed in the REMAND portion of 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's service-connected disabilities do not 
clearly interfere with normal employability.

CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
multiple non-compensable service-connected disabilities have 
not been met. 38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). See also 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F. R. § 3.159). This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  While this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In this regard, the veteran's 
claims file contains his service medical records and the 
veteran was provided a VA examination.  In a statement of the 
case dated in March 1998, the RO summarized the evidence that 
had been reviewed in the case and explained the criteria 
under which the veteran's claim was decided.  In addition, 
the RO sent letters to the veteran dated November 1997 and 
March 1998, which also explained what decisions had been made 
regarding his claim.  Under these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant would aid in substantiating his claim.  For this 
reason, a remand for further development of the claim is not 
warranted.

The law provides that whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the 1945 Schedule for Rating 
Disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating. 
38 C.F.R. § 3.324.

In the present case, service connection is in effect, with 
non-compensable evaluations assigned, for residuals of a 
fractured right fifth metacarpal, residuals of a right 
inguinal hernia repair, and hypertension.

In June 1997 the veteran was afforded a VA examination.  The 
veteran presented with subjective complaints of a history of 
a right inguinal hernia that was repaired in 1986, without 
any current specific complaint. Also reported was a history 
of hypertension without having been treated with any 
medications and a history of a fractured right fifth 
metacarpal.  The veteran indicated he had occasional aching 
in his hand.  Upon physical examination, the veteran was 
found to be in no acute distress.  A four-centimeter post 
surgical right inguinal hernia scar was found to be well 
healed.  The veteran's blood pressure was 130/80 supine, 
140/80 sitting, and 150/100 standing.  His was pulse was 80 
and regular.  X-rays of the right hand revealed a slight 
deformity of the right fifth metacarpal, possibly 
posttraumatic in origin.  The movement of the fingers of 
thumb, index, long, ring, and little fingers approximated the 
transverse fold of the right hand normally.  The veteran was 
diagnosed as having a fractured right fifth metacarpal, right 
hand, remote and without clinical consequence.  The right 
hand was entirely normal.  The veteran's right inguinal 
hernia was diagnosed as being remote and without clinical 
consequence.  The veteran was found to have normotension 
except for transient positional related mild elevation of 
blood pressure.

In a written statement dated April 1998, the veteran argued 
that a 10 percent disability rating was warranted for his 
three non-compensable service-connected disabilities.  
Specifically, the veteran stated that "I believe my 
hypertension is well documented in my service record as being 
a potential problem to my welfare in the future."  He also 
indicated that he had "minor reoccurring pain in [his] right 
hand", which "...does not keep [him] from employment but, 
when it aches, it makes it that much harder for [him] to 
climb all of the ladders...".  Finally, the veteran concluded 
 that "...due to the amount of suffering I have to live with I 
feel that the three service connected disabilities do hinder 
my job performance to a small degree but I also believed that 
they will become significantly more of a problem as I age."

Although the veteran has two or more non-compensable 
disabilities, the medical evidence does not show that they 
are of "such character as clearly to interfere with normal 
employability".  That is, as indicated above, the veteran's 
complaints pertain primarily to his residuals of a fractured 
right fifth metacarpal. The June 1997 VA examination shows 
that the veteran's fractured right fifth metacarpal was found 
to be remote and without clinical consequence.  In addition, 
the VA examination revealed that the veteran was without any 
specific complaints regarding his right inguinal hernia and 
he had normotension and was not currently taking medication 
for hypertension.  

Further, there is no current evidence of treatment for 
residuals of a fractured right fifth metacarpal, 
hypertension, or residuals of a right inguinal hernia.  
Although the veteran stated in his April 1998 statement that 
he believed that the non-compensable disabilities are 
significant for occupational impairment, as the veteran is a 
layperson with no medical training or expertise, his 
contentions alone do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
his statements when taken together indicate that he 
anticipates an interference with his employability at some 
point in the future, which is not a basis for a 10 percent 
rating based on multiple non-compensable disabilities at the 
present time.  

Finally, the 1997 VA examination report contains no notations 
regarding interference with employability, and the veteran 
has submitted no other evidence suggesting interference with 
employability as a result of his service connected 
disabilities. Thus, as the preponderance of the evidence is 
against the claim, it must be denied. Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to a compensable evaluation for multiple non-
compensable service-connected disabilities under 38 C.F.R. § 
3.324, is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran claims entitlement to service connection for 
gastroenteritis.  A preliminary review of the record 
discloses that additional action is required prior to further 
Board review of the veteran's appeal.  In an April 1998 
statement submitted by the veteran, he indicated that he 
received treatment from and was tested by a Dr. D. in Newark, 
Ohio, for his recurring diarrhea.  In reviewing the claims 
file, it does not appear that attempts were made by the RO to 
obtain the aforesaid private medical reports.  The RO should 
obtain these records and associate them with the veteran's 
claims file. 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F. R. § 3.159).   
   
While the veteran was afforded a VA examination in June 1997, 
in light of the fact that private medical records were not 
obtained and associated with the veteran's claims file; the 
examiner did not have the benefit of review of all the 
veteran's pertinent treatment records. Therefore, the 
examination is inadequate for determining the claim on appeal 
and thus, the veteran should be afforded an additional VA 
examination addressing a claim for gastroenteritis. 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F. R. 
§ 3.159).

Furthermore, in viw of the change in the law as a result of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), further development of the claim 
must be considered.  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO must ensure that copies of all 
current and relevant records of treatment 
for gastroenteritis, are associated with 
the veteran's claims folder, to include, 
but not necessarily limited to, the 
complete reports of treatment of the 
veteran by Dr. D. as indicated in the 
veteran's April 1998 statement.  All 
requests for records, including responses 
to those requests, should be clearly 
documented in the veteran's claims file.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for an appropriate VA 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran, 
to include any treatment records obtained 
in accordance with numbered paragraphs 
above.  The examiner should specifically 
answer the following questions.

a. List all disabling disorders of 
the digestive system that the 
veteran currently has.

b. For each diagnosed disorder 
listed in response to question 
(a), state the time of onset of 
the disability.

c. For each diagnosed digestive 
disorder listed in response to 
question (a), state a medical 
opinion as to whether it is as 
least likely as not that the 
diagnosed digestive disorder is a 
result of a disease or injury the 
veteran had in service.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures are fully complied 
with and satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F. R. 
§ 3.159). 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claim for 
gastroenteritis.  In the event that the 
claim on appeal is not resolved to the 
satisfaction of the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



